Case 7:18-cv-03958-VB Document 36 Filed 01/02/20 Pagelofl . _..

  

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORK ae af aaa
HARRY RIVERA, : 18 Civ. 3958 (VB)
Plaintiff, : PROPOSED
: DEPOSITION ORDER
- against -

SUPERINTENDENT CONNOLLY, et al.,

Defendants. :
xX

 

IT IS HEREBY ORDERED that an Assistant Attorney General may take the deposition of
inmate Harry Rivera, NYSID #08179845M, before a notary public, or some other officer
authorized to administer oaths by the laws of the United States or of the State of New York, at the
Eric M. Taylor Center or any other correctional facility maintained by the New York City
Department of Correction, upon notice to Plaintiff and the warden of the correctional facility.

Dated: White Plains, NY
January & , 2020

SO OR ED

 

Hon. Vincent Briccetti
United States District Judge
